Citation Nr: 1543282	
Decision Date: 10/08/15    Archive Date: 10/13/15

DOCKET NO.  14-07 778	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen the claim for entitlement to service connection for diabetes mellitus.

2.  Entitlement to service connection for diabetes mellitus.

3.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depression.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and Spouse

ATTORNEY FOR THE BOARD

N. Sonia, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1973 to November 1975.

This case comes before the Board of Veterans' Appeals (Board) on appeal from October 2010 and February 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The Board also notes that in filing his service connection claim, the Veteran identified both PTSD and depression as issues.  In light of the evidence of record and the decision in Clemens v. Shinseki, 23 Vet. App. 1 (2009), the Board has characterized the issue, formerly claimed as PTSD, as service connection for an acquired psychiatric disorder, to include PTSD and depression, to address all possible psychiatric disorders, not simply "PTSD".

The Veteran appeared at a videoconference hearing with the undersigned in May 2015.  A transcript is of record.

The Board has viewed all documents within the Virtual VA paperless claims processing system and the Veterans Benefits Management System to ensure a total review of the evidence. 

The issues of entitlement to service connection for diabetes mellitus and an acquired psychiatric disorder, to include PTSD and depression, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  By an October 2010 rating decision, the RO denied service connection for diabetes mellitus.  The Veteran did not appeal that decision or submit new and material evidence within one year.

2.  Evidence received since the October 2010 rating decision regarding the Veteran's diabetes mellitus is not redundant and raises a reasonable possibility of substantiating the claim for service connection.  


CONCLUSIONS OF LAW

1.  The October 2010 rating decision is final.  38 U.S.C.A. § 7105 (West 2014; 38 C.F.R. §§ 20.302, 20.1103 (2015).

2.  New and material evidence has been received since the October 2010 rating decision to reopen the Veteran's claim for service connection for diabetes mellitus.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Generally, a claim which has been denied in an unappealed Board decision or an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed, unless it is inherently false or untrue.  Duran v. Brown, 7 Vet. App. 216, 220 (1994),  Justus v. Principi, 3 Vet. App. 510, 513 (1991).

Here, the Veteran's claim for entitlement to service connection for diabetes mellitus was denied in October 2010 because the evidence did not show that the Veteran's diagnosed diabetes mellitus was incurred in or aggravated by service. 

Evidence received since the October 2010 rating decision includes statements from the Veteran, as well as several other lay persons who knew the Veteran while he was on active duty, stating that he began experiencing symptoms of diabetes mellitus during service.  The Veteran also testified at the May 2015 Board hearing that he was possibly advised by medical professionals that his diabetes mellitus was related to active duty service.   

Therefore, the additional evidence received since the October 2010 rating decision has not been previously submitted to VA and relates to whether the Veteran's currently diagnosed diabetes mellitus is related to active service.  Such evidence is not redundant and raises a reasonable possibility of substantiating the claim for service connection for diabetes mellitus.  As a result, the evidence is new and material and the claim for entitlement to service connection for diabetes mellitus must be reopened.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  


ORDER

New and material evidence has been received to reopen service connection for diabetes mellitus; to that extent only, the appeal is granted. 



	(CONTINUED ON NEXT PAGE)


REMAND

At the May 2015 Board hearing, the Veteran testified that he was diagnosed with diabetes mellitus in 2002 at the University Hospital in North Carolina.  A review of the evidence indicates that such records have not been associated with the claims file.  Indeed, the Veteran testified that while he could not recall specifically, he thought a physician had related his current diabetes mellitus to active service.  Therefore, any outstanding private treatment records should be requested and associated with the Veteran's claims file.

Next, the Veteran's VA treatment records contain diagnoses for both PTSD and depression.  At the Board hearing, he testified as to his mental health, indicating that he witnessed a friend's suicide and was also affected by the death of his brother, who allegedly died in Vietnam.  These stressor events have not been verified.  This was discussed at the hearing, and the Veteran stated he would attempt to obtain evidence.  If, while this case is in remand status, the Veteran discovers any evidence corroborating these two deaths, he should promptly forward it to VA.

However, the Veteran testified that he was called racial slurs in service, which also contributed to his current mental health symptoms.  Given that the Veteran is competent and credible to report being called racial slurs in service, and the Veteran has a current diagnosis of both PTSD and depression, the Board finds that a VA opinion is necessary regarding the claim for entitlement to service connection for an acquired psychiatric disorder.   

In this regard, the Veteran testified that he has received VA mental health treatment since 2009, and the record contains VA treatment dating back to December 2013.  While a rating decision issued on other claims in August 2015 listed VA treatment records from Salisbury and Durham from 2013 to 2015, it does not appear those records were ever transferred into the electronic claims file.  Since the Board is on notice that VA records exist that have not been obtained, a remand is also necessary for this reason.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file all outstanding VA treatment records, to include any treatment since August 2013 at Salisbury or Durham for any psychiatric condition.  All efforts to obtain these records should be documented for the claims file, and if they are ultimately deemed to be unobtainable, the appropriate memorandum for the file should be prepared.

2.  Attempt to obtain and associate with the record the necessary authorization from the Veteran for the release to VA of all private clinical and/or hospitalization records pertaining to his diabetes mellitus, as identified by the Veteran, to include all records from University Hospital in North Carolina dating back to 2002.  After obtaining any necessary release forms, all efforts to obtain such records should be fully documented and any records obtained should be associated with the record.  

All facilities must provide a negative response if records are not available and the Veteran and his representative should be informed of such and given the opportunity to submit the requested information as required under 38 U.S.C.A. § 5107A (West 2014); 38 C.F.R. § 3.159(c)(2015).

3.  Only after obtaining the above referenced VA records for psychiatric treatment since 2013, then send the Veteran's claims file to a psychiatrist or psychologist for an opinion as to whether any currently diagnosed psychiatric disorder is as likely as not based on his report of being subjected to demeaning and racially based comments during service.  A rationale should be provided. 

4.  Then, readjudicate the claim on the merits.  If the benefits sought are not granted, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond thereto.  Then return the case to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


